Citation Nr: 1538906	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-35 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from November 1968 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Asbestosis was caused by asbestos exposure during the Veteran's active naval service.


CONCLUSION OF LAW

Criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran served on a number of ships during his twenty years of service, which involved working in galleys, engine rooms, boiler rooms, sleeping quarters, and bilges.  He also reported that he used compressed air to clean out dust and debris.  Therefore, the Board concedes asbestos exposure during his active naval service.  However, as the Veteran has also been diagnosed with chronic obstructive pulmonary disease and the record contained conflicting medical opinions regarding his current diagnosis and etiology, the Board obtained an expert medical opinion.

In August 2015, a VA examiner reviewed the Veteran's claim file and opined that it was at least as likely as not that the Veteran has asbestosis, explaining that the Veteran had exposure to asbestos during his naval service and the findings of the objective medical evidence were consistent with asbestosis.

The August 2015 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.

Accordingly, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for asbestosis is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


